Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huck et al (US 20110175465 A1), hereinafter “Huck”.
With respect to claim 17, Huck teaches a hollow metal shaft (part 4 figure 4 and paragraph 25 “bearing spindle 4, which is made completely of metal, is provided with a through opening 16, giving a tubular, hollow-cylindrical configuration of the bearing spindle 4”) and a plastic shell (paragraph 20 “a plastic gearbox housing 1”), wherein the hollow metal shaft is fixedly connected to the plastic shell (Figure 4 and paragraph 22 “the pin-shaped metal top part 6 is connected positively to the plastic bottom part 7 of the bearing spindle 4.” Noting that part 7 is part of assembly 1).
With respect to claim 18, Huck teaches the connection between the hollow metal shaft and the plastic shell is one of injection molding connection, glue connection and interference connection. (paragraph 13 “It is particularly preferred in this context if the metal top part is connected to the plastic bottom part and hence preferably to the gearbox housing by overmolding with plastic. It is thus possible to implement fixing by injection molding in a joint working step with the production of the gearbox housing.”) It is noted that recitation “connection between the hollow metal shaft and the plastic shell is ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25, 29, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Huck in view of Cheng et al US 20160381271 A1, hereinafter “Cheng”
With respect to claim 24, Huck discloses the above mentioned limitations but does not disclose “he plastic shell is of a cylindrical shape with one end open and comprises an annular wall and a bottom plate, the hollow metal shaft is arranged on a central axis of the plastic shell, and the hollow metal shaft is fixedly connected to an inner side of the bottom plate.”
Cheng discloses the plastic shell is of a cylindrical shape (part 12, has a cylindrical shape) with one end open and comprises an annular wall (see marked figure below) and a bottom plate (see connection bar part 14’ in figure 13), the hollow metal shaft is arranged on a central axis of the plastic shell (shaft of motor 10  rests inside part 12), and the hollow metal shaft is fixedly connected to an inner side of the bottom plate (motor, part 10, is connected to the shell, part 12).

    PNG
    media_image1.png
    255
    332
    media_image1.png
    Greyscale

Cheng Figure 4

With respect to claim 25, Huck in view of Cheng discloses the above mentioned limitations. Cheng further discloses that there is a lead trough on an outer side of the bottom plate, and the lead trough is communicated with the interior of the hollow metal shaft (see marked figure above and paragraph 47 “The measurement data measured by the IMU sensor 13 are sent to a controller by cable. Some space is reserved between the camera device and a motor A 10 (to be explained), enabling the cable to be inserted while the stabilizer is operating for some application such as transferring data or charging the camera device, etc.” and claim 6 “The stabilizer of claim 5, wherein the controller is further configured to receive the target attitude from the camera device via a cabled connection.” Noting that the camera device is meant to be connected on part 11 in figure 4 above). 
With respect to claim 29, Huck in view of Cheng discloses the above mentioned limitations. Cheng further discloses the plastic shell and the hollow metal shaft form a motor shell for a handheld stabilizer (Cheng, abstract “A handheld stabilizer for automatically stabilizing a camera device”).
With respect to claim 30, Huck in view of Cheng discloses the above mentioned limitations. Cheng further discloses the plastic shell is made of polyaryl amides (paragraph 48 “One may use 3D 
With respect to claim 34, Huck in view of Cheng discloses the above mentioned limitations. Cheng further discloses the plastic shell is made of polyaryl amides (Cheng paragraph 48 “One may use 3D printing to construct the connection bar A 12 from PLA. However, other material is also suitable, for example, plastic such as ABS, and metal such as aluminum alloy and carbon steel. “).
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the motor and shaft disclosed in Huck with the plastic shell described in Cheng in order to protect the motor and decrease the cost of manufacturing.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huck in view of Cheng in further view of Zhou et al (U10488739), hereinafter “Zhou”.
With respect to claim 19, Huck in view of Cheng discloses the above mentioned limitations, but does not disclose “a stopping structure is arranged on an outer side of a bottom end of the hollow metal shaft.”
 Zhou discloses a stopping structure is arranged on an outer side of a bottom end of the hollow metal shaft (see marked figure below).

    PNG
    media_image2.png
    266
    281
    media_image2.png
    Greyscale

Zhao Figure 2
With respect to claim 20, Huck in view of Cheng discloses the above mentioned limitations, but does not disclose “the stopping structure is at least one of a convex structure, a concave structure and an irregularly deformed structure”
Zhou discloses the stopping structure is at least one of a convex structure, a concave structure and an irregularly deformed structure (see figure above, structure in convex).
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the motor and shaft disclosed in Huck with the plastic shell described in Cheng further with the stopping structures in Zhou in order to more easily secure the shaft into the structure.
Claims 21-23, 26, 28, 31, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huck in view of Cheng in further view of Zhao et al (US 10183762 B2), hereinafter “Zhao”.
With respect to claim 21, Huck in view of Cheng discloses the above mentioned limitations but does not disclose “a fastening structure is arranged on an outer side of a top end of the hollow metal shaft.”

With respect to claim 22, Huck in view of Cheng discloses the above mentioned limitations but does not disclose “the fastening structure is one of a threaded structure, a snap-fit structure and a mortise and tenon structure.”
Zhao discloses the fastening structure is one of a threaded structure, a snap-fit structure and a mortise and tenon structure (col 4 line 21 “the third connecting part 11c may be arranged on the second connecting part 11b, and may be provided with external thread (not shown). That is, the second connecting part 11b may be arranged between the first connecting part 11a and the third connecting part 11c.”).
	With respect to claim 23, Huck in view of Cheng discloses the above mentioned limitations but does not disclose “the connection between the hollow metal shaft and the plastic shell is threaded connection.”
Zhao discloses the connection between the hollow metal shaft and the plastic shell is threaded connection (col 4 line 21 “the third connecting part 11c may be arranged on the second connecting part 11b, and may be provided with external thread (not shown). That is, the second connecting part 11b may be arranged between the first connecting part 11a and the third connecting part 11c.”).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the motor and shaft disclosed in Huck with the plastic shell described in Cheng further with the fastening structures in Zhao to better secure the shaft to the rest of the device.
	With respect to claim 26, Huck in view of Cheng discloses the above mentioned limitations but does not disclose “that reinforcing ribs are arranged on the inner side of the bottom plate.”


    PNG
    media_image3.png
    291
    288
    media_image3.png
    Greyscale

Zhao Figure 2
With respect to claim 28, Huck in view of Cheng discloses the above mentioned limitations but does not disclose “a rotary stopper on an outer wall of the annular wall.”
Zhao discloses a rotary stopper on an outer wall of the annular wall (see figure marked above).
	With respect to claim 31, Huck in view of Cheng discloses the above mentioned limitations but does not disclose “a motor end cover, motor iron cores and an iron core carrier, wherein one end of the iron core carrier is detachably connected to the motor end cover and the other end thereof carries the motor iron cores.”
Zhao discloses a motor end cover (see figure below), motor iron cores (see figure below) and an iron core carrier (see figure below), wherein one end of the iron core carrier is detachably connected to the motor end cover and the other end thereof carries the motor iron cores (core carrier screws into the motor end cover).

    PNG
    media_image4.png
    235
    166
    media_image4.png
    Greyscale

Zhao Figure 2
With respect to claim 33, Huck in view of Cheng in view of Zhao discloses the above mentioned limitations. Cheng further discloses the plastic shell is made of polyaryl amides (Cheng paragraph 48 “One may use 3D printing to construct the connection bar A 12 from PLA. However, other material is also suitable, for example, plastic such as ABS, and metal such as aluminum alloy and carbon steel. “).
With respect to claim 35, Huck in view of Cheng discloses the above mentioned limitations but does not disclose “a motor end cover, motor iron cores and an iron core carrier, wherein one end of the iron core carrier is detachably connected to the motor end cover and the other end thereof carries the motor iron cores.”

    PNG
    media_image4.png
    235
    166
    media_image4.png
    Greyscale

Zhao Figure 2
Zhao does disclose a motor end cover (see figure above), motor iron cores (see figure above) and an iron core carrier (see figure above), wherein one end of the iron core carrier is detachably connected to the motor end cover and the other end thereof carries the motor iron cores (core carrier screws into the motor end cover).
With respect to claim 36, Huck in view of Cheng discloses the above mentioned limitations but does not disclose “a motor end cover, motor iron cores and an iron core carrier, wherein one end of the iron core carrier is detachably connected to the motor end cover and the other end thereof carries the motor iron cores.”
Zhao does disclose a motor end cover (see figure above), motor iron cores (see figure above) and an iron core carrier (see figure above), wherein one end of the iron core carrier is detachably connected to the motor end cover and the other end thereof carries the motor iron cores (core carrier screws into the motor end cover).
.
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huck in view of Cheng in further view Zhao in view of Zhou1.
	With respect to claim 27, Huck in view of Cheng in view of Zhao discloses the above mentioned limitations but does not disclose “a magnetic ring and a plurality of limiting stands arranged on an inner side of the annular wall, wherein one end of each of the limiting stands is fixed to an end of the reinforcing rib and the other end thereof is abutted against the magnetic ring.”
Zhou1 discloses a magnetic ring (see figure below) and a plurality of limiting stands arranged on an inner side of the annular wall (see figure below), wherein one end of each of the limiting stands is fixed to an end of the reinforcing rib and the other end thereof is abutted against the magnetic ring (see figure below, core is abutted to limiting stand).

    PNG
    media_image5.png
    302
    236
    media_image5.png
    Greyscale

Zhou Figure 2

Zhou1 discloses an upper bearing (part 381) and a lower bearing (part 382), wherein the upper bearing and the lower bearing are fixed on the iron core carrier (part 382 is fixed to core, marked below), and the hollow metal motor shaft passes through the upper bearing, the iron core carrier and the lower bearing (part 38).

    PNG
    media_image6.png
    248
    262
    media_image6.png
    Greyscale

Zhou Figure 3
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the motor and shaft disclosed in Huck with the plastic shell described in Cheng further with the rib structures in Zhao to better support the shaft and the rest of the device and the limiting stands and bearings in Zhou in order to limit rotation to reduce wear on the shell via the increased ease of rotation and restrained angles.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832